DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on 02/28/22.
Claims 1-5, 9, 11-13, and 15-16 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 02/28/22, has been entered. Claims 1-2 have been amended. Claims 6-8, 10, 14, and 17 have been cancelled. In light of Applicant’s amendments, the 112(b) rejections have been overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/22 has been entered.

Priority


Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0008, 0041, 0050-0051, 0060, 0069], “scrapper” appears to be a typographical error for “scraper”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, change “not mentioned in catalog” to “not mentioned in the catalog”.
Appropriate correction is required.

Subject Eligibility
            The claims are directed to eligible subject matter for the reasons stated in the office action dated on 09/30/21.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al., U.S. 9672555 B1 (previously cited and hereafter referred to as “Dillard”), in view of Chea et al., U.S. 7620651 B2 (previously cited and hereafter referred to as “Chea”). 

Regarding claim 1, Dillard discloses a digital catalog augmentation system for automated augmentation of an offer listing within a digital catalog of a plurality of offerings, the system comprising:
a processor configured to execute non-transitory machine readable instructions (Dillard: [Col. 16, line 40] – “programmable processors”), wherein the processor is configured to:
obtain a plurality of reviews associated with at least one offering of the offer listing wherein the plurality of reviews comprise user opinions related to the offerings in unstructured text format and are scraped from one or more data sources (Dillard: [Col. 4, lines 39-60] – “item details 128 containing the item information include customer reviews. Customer 
process, using natural language processing, unstructured text of the plurality of reviews to identify one or more criteria associated with an offering within the offer listing and a contextual sentiment associated (Dillard: [Col. 4, lines 44-46 and 63-67; Col. 13, lines 41-46], Fig. 3 and 6 – “customer reviews may include quantitative ratings for the item, text-based comments regarding the item…quote extraction module 134 may periodically scan customer reviews in the customer review data 132 in order to extract representative comments or “quotes' for items that summarize the information contained in the customer reviews for the items, both as to content and sentiment…quote extraction module 134 may also be able to detect the use of sarcasm and substitute the appropriate words for negation. Other n-gram modeling may be applied to the sentences to compose the words into unigrams, bigrams, and trigrams, as is common in natural language processing”, “one or more criteria” is content such as a topic), wherein the natural language processing comprises at least the step of correcting transliterated (mixed-code) language in the plurality of reviews by: (a) referencing to a knowledge base in various languages; or (b) converting transliterated review language into original scripts based on knowledge in the domain of respective product/service offerings in the digital catalog (Dillard: [Col. 12, ll. 60-67] – “Because the terminology used to discuss and express sentiment regarding different types of items may be different, the sentences in the training data 138 may be Examiner’s Note: Converting sentences to remove formatting characters such as HTML is “correcting transliterated (mixed-code) language”. Training data is used to preprocess the sentences and perform HTML removal (i.e. “domain specific spell correction”) in order to determine the closest reasonable intention of the customer (i.e. “obtain the nearest possible words”). Further, the claim language “to obtain the nearest possible words” is being given little patentable weight because it is intended use language.); and wherein the processor is context aware, such that said processor cross-correlates pre-stored feature or attribute information of an offering which is a subject of a specific review, either a product or a service, as part of processing the review for criteria and sentiment extraction about the offering (Dillard: [Col. 13, lines 2-5 and 17-20; Col. 14, lines 6-24] – “quote extraction module may perform the sentiment analysis using training data from the most appropriate classification of items for the collection of sentences to be classified…quote extraction module preprocesses the sentences comprising the training data to increase the accuracy of the classification process and account for the nuances of the applied machine learning techniques…list of terms and their corresponding sentiment scores may be stored for future sentiment classification processing…quote extraction module pre-processes the sentences ;
identify a new criteria not previously associated with the offering within the digital catalog, and a contextual sentiment associated with the new criteria wherein the new criteria includes at least one of: (1) features not mentioned in the catalog; (2) suitability and/or use cases not mentioned in the catalog; (3) compatibility and/or use combinations, with other products, not mentioned in the catalog; and/or (4) possible outcomes of usage [grinding ice]  (Dillard: [Col. 5, lines 10-28] – “quote extraction module 134 may also determine the sentiment expressed by the extracted quotes or other collection of sentences or phrases contained in text-based comments in the customer review data 132. For example, the quote extraction module 134 may classify each sentence or phrase in the collection of sentences as expressing a positive sentiment, such as “I love this blender,’ a negative sentiment, such as “The blades do not have enough power to grind ice”);
generate a modifier data record associated with the offering wherein the modifier data record comprises at least one of: the identified new criteria, not previously associated with the offering within the digital catalog, and the contextual sentiment associated with the new criteria; or a negative sentiment associated with one or more criteria of the offering (Dillard: [Col. 5, lines 10-28] – “quote extraction module 134 may also determine the sentiment expressed by the extracted quotes or other collection of sentences or phrases contained in text-based comments in the customer review data 132. For example, the quote extraction module 134 may classify each sentence or phrase in the collection of sentences as expressing a positive sentiment, such as “I love this blender,’ a negative sentiment, such as “The blades do not have enough power to grind ice,”…classification of sentiment in the 
modify, based on the modifier data record, one or more data records associated with pre-stored feature or attribute information of the offering (Dillard: [Col. 10, lines 31-38 and 65-67] – “Once the most representative sentence(s) for the most relevant topics for the item have been selected, the quote extraction module 134 may store the selected sentences in the extracted quote data 136 for later presentation to the customer 102. For example, the quote extraction module 134 may store each selected representative sentence as an excerpt 304 in a new extracted quote 302 related to the particular item through the item SKU…quote extraction module 134 may further store a sentiment indicator 308 for each selected sentence in the corresponding extracted quote 302 indicating the sentiment classification determined for the sentence at operation” – a “data record” is quote data);
update the digital catalog based on the modified one or more data records associated with the offering (Dillard: [Col. 4, lines 51-54; Col. 5, lines 5-9] – “online shopping module 124 may retrieve the customer reviews from the customer review data 132 to include in the item details 128 for presentation to the customer…online shopping module 124 may retrieve the extracted quotes for a particular item from the extracted quote data 136 and include the quotes in the item details 128 presented them to the customer 102 in lieu of or in conjunction with the customer reviews for the item”);
automatically augment the offer listing within the digital catalog based on the modified one or more data records (Dillard: [Col. 4, lines 51-54; Col. 5, lines 5-9] – “online 
one or more data store communicably coupled to the processor wherein the data store is configured to store one or more data records associated with the offer listing (Dillard: [Col. 4, lines 14-17; Col. 16, lines 40-41], Fig. 1 – “item catalog data 126 may be stored in a datastore 130. Such as a database or other storage mechanism available to the application servers 122 in the merchant system…programmable processors that perform arithmetic and logical operations necessary”, Fig. 1 shows the datastores 130 connected to a computer 104).
Dillard does not explicitly disclose update the digital catalog based on the modified one or more data records associated with the offering such that the identified new criteria becomes searchable.
However, Chea teaches the identified new criteria becomes searchable in [Col. 4, ll. 60- 67] – “FIG. 3 shows a portion of a web page to illustrate using user-created keywords to select, filter or manage lists of products for purchase consideration…Products are searched and displayed according to whether selected keywords are present in reviews associated with the products”; [Col. 5, ll. 11-14] – “Other types of conditions, criteria or rules can be used to perform the filtering. For example, Boolean or logical expressions can be formed with keywords and used as search or filter criteria”.
the identified new criteria becomes searchable, as taught by Chea, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dillard, to include the teachings of Chea in order to update the offer listing in a relevant manner and effectively add value to a product (Chea: [Col. 2, ll. 1-30 and Col. 4, lines 43-60]). 

Regarding claim 2, Dillard in view of Chea teaches the digital catalog augmentation system according to claim 1. Dillard further discloses wherein said digital catalog interface is adapted to write to the data store, directly or indirectly, the one or more data records used to augment the offer listing within the digital catalog (Dillard: [Col. 4, lines 34-38 and 51-54; Col. 11, lines 1-5] – “any number of methods and technologies may be utilized that allow the online shopping module to encode the item information in the item details and send the item details to the customer computer for display to the customer…online shopping module may retrieve the customer reviews from the customer review data to include in the item details for presentation to the customer…may utilize sentiment indicator to select extracted quotes related to an item expressing a desired sentiment for presentation to customers along with the item details”).

Regarding claim 3, Dillard in view of Chea teaches the digital catalog augmentation system according to claim 1. Dillard further discloses wherein the processor further comprises a scraper to scan through one or more review forums and to identify and copy text from one or more reviews relating to the offer listing in the digital catalog (Dillard: [Col. 4, lines 63-67] – “quote extraction module may periodically scan customer reviews in the customer review data in order to extract representative comments or ‘quotes’ for items that summarize the information contained in the customer reviews for the items, both as to content and sentiment”, see Fig. 6).
            
Regarding claim 4, Dillard in view of Chea teaches the digital catalog augmentation system according to claim 3. Dillard further discloses wherein said scraper is adapted to scrape reviews posted to a review forum integral or otherwise associated with a digital commerce platform of the digital catalog (Dillard: [Col. 3, lines 45-52; Col. 4, lines 63-67] – “merchant system may include a number of application servers that provide various online shopping services to the customer computer over the network. The customer may use a client application executing on the customer computer to access and utilize the online shopping services provided by the application servers…client application may be a web browser application….quote extraction module may periodically scan customer reviews in the customer review data in order to extract representative comments or ‘quotes’ for items that summarize the information contained in the customer reviews for the items, both as to content and sentiment”, see Fig. 6). 

Regarding claim 5, Dillard in view of Chea teaches the digital catalog augmentation system according to claim 3, wherein said scraper is adapted to scrape reviews posted to a review forum integral or otherwise associated with another digital platform such as an online blog, a reviews website, a social network, or any other server accessible through the internet (Dillard: [Col. 3, lines 45-52; Col. 4, lines 63-67] – “merchant system may include a number of application servers that provide various online shopping services to the customer computer over the network. The customer may use a client application executing on the customer computer to access and utilize 

            Regarding claim 9, Dillard in view of Chea teaches the digital catalog augmentation system according to claim 1. Dillard further discloses wherein augmenting the offer listing includes: (a) adding one or more data records or files to be rendered as part of the offer listing in the digital catalog; (b) editing one or more data records or files to be rendered as part of the offer listing in the digital catalog (Dillard: [Col. 5, lines 5-10] – “online shopping module may retrieve the extracted quotes for a particular item from the extracted quote data and include the quotes in the item details presented to the customer in lieu of or in conjunction with the customer reviews for the item”).
Dillard does not explicitly disclose (c) removing one or more data records or files to be rendered as part of the offer listing in the digital catalog. 
Chea, on the other hand, teaches (c) removing one or more data records or files to be rendered as part of the offer listing in the digital catalog (Chea: [Col. 3, lines 41-43] – “keywords and use values are automatically updated as keywords are used in a review, removed from use in a review, created, deleted or otherwise managed”, see Fig. 3). 
It would have been obvious at the time of the effective filing date to combine Chea with Dillard for the reasons identified above with respect to claim 1.

Regarding claim 11, Dillard in view of Chea teaches the digital catalog augmentation system according to claim 9. Chea further teaches wherein an added or modified record expands a feature matrix generated as part of the digital catalog offer listing (Chea: [Col. 4, lines 17-24 and 48-60] – “Fig. 2 shows another portion of a web page that provides a brand name rating summary for kitchen range manufacturers…A summary of tabulated, dynamic keywords is displayed in association with selected items…The criteria are automatically updated as the customer vocabulary grows…Other types of categories such as uses, benefits, drawbacks, style, lifestyle, fit, sizing, etc. can be displayed in rows and associated usage and other criteria can be displayed in association with each category”, see Fig. 2).
It would have been obvious at the time of the effective filing date to combine Chea with Dillard for the reasons identified above with respect to claim 9.

            Regarding claim 13, Dillard in view of Chea the digital catalog augmentation system according to claim 1. Chea further teaches the processor further comprises a reviewer assessment module adapted to assess credibility of a poster of one or more offering reviews (Chea: [Col. 5, lines 30-33 and 53-60] – “an icon or ‘badge’ is used to show that a review was created by a ‘verified purchaser’…Other mechanisms can be used to determine if a review is from an actual purchaser. For example, a user account can be created where each user is provided with a password, logon, etc. Purchases through the account can be tracked and if a review is written from that account about a product, service, or other item that has been purchased through that same account then the review can be deemed worthy of the verified purchaser badge”).
It would have been obvious at the time of the effective filing date to combine Chea with Dillard for the reasons identified above with respect to claim 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dillard, in view of Chea, in further view of Galvin et al., U.S. 20080097769 A1 (previously cited and hereafter referred to as “Galvin”). 
            
Regarding claim 12, Dillard in view of Chea teaches the digital catalog augmentation system according to claim 1.
Dillard in view of Chea does not explicitly teach extraction of a threshold number of reviews with negative sentiment triggers one or more of: (a) generation of a report; (b) a change in placement of the offer listing within the digital catalog; (c) a change in catalog search engine result placement; and (d) a suspension or delisting of the offering from the catalog. 
Galvin, on the other hand, teaches extraction of a threshold number of reviews with negative sentiment triggers one or more of: (a) generation of a report; (b) a change in placement of the offer listing within the digital catalog; (c) a change in catalog search engine result placement; and (d) a suspension or delisting of the offering from the catalog (Galvin: [0066, 0069] – “enterprise may set the acceptable rating settings at which point a message may be sent to alert an enterprise manager of a low customer rating. The settings may be applied to an instantaneous customer rating, to an average customer rating aggregated over a period of time, or other form or rating calculation…message may be generated and communicated to any of the managers of which the response meets notification criteria for the manager”).
It would have been obvious to one of ordinary skill in the art to include in the quote extraction system, as taught by Dillard in view of Chea, the ability to trigger one or more of: (a) generation of a report; (b) a change in placement of the offer listing within the digital catalog; (c) a change in catalog search engine result placement; and (d) a suspension or delisting of the offering from the catalog upon extraction of a threshold number of reviews with negative sentiment, as taught by Galvin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Dillard in view of Chea, to include the teachings of Galvin, in order to resolve customer dissatisfaction (Galvin: [0072]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard, in view of Chea, in further view of Fox et al., U.S. 8386336 B1 (previously cited and hereafter referred to as “Fox”). 

            Regarding claim 15, Dillard in view of Chea the digital catalog augmentation system according to claim 1.
Dillard in view of Chea does not explicitly teach detection of a review about an offering being posted with negative sentiment towards the offering triggers an automated response to the review writer with a replacement offer and/or a monetary compensation offer. 
Fox, on the other hand, teaches detection of a review about an offering being posted with negative sentiment towards the offering triggers an automated response to the review writer with a replacement offer and/or a monetary compensation offer (Fox: [Col. 3, lines 35-47] – “online shopping module is further configured to determine if the product review is favorable or unfavorable…If the review is unfavorable, the online shopping module recommends another 
It would have been obvious to one of ordinary skill in the art to include in the quote extraction system, as taught by Dillard in view of Chea, the ability to trigger an automated response to the review writer with a replacement offer and/or a monetary compensation offer upon detection of a review about an offering being posted with negative sentiment towards the offering, as taught by Fox, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Dillard in view of Chea, to include the teachings of Fox, in order to appease customer dissatisfaction (Fox: [Col. 10, lines 44-52]). 

            Regarding claim 16, Dillard in view of Chea teaches the digital catalog augmentation system according to claim 1.
Dillard in view of Chea does not teach disclose augmenting the offer listing within the digital catalog includes providing links to an alternate offering, wherein the alternate offering is selected: (a) when one or more reviews indicate superior properties or attributes of the alternate offering; (b) when one or more reviews indicate dissatisfaction with one or more properties, features or attributes of the offer listing and the alternate offering has a higher rating corresponding to the one or more properties, features or attributes; or (c) when one or more reviews indicate an unmet expectation with regard to one or more properties, features, or attributes of the offer listing and the alternate offering is known to meet the expectation with regard to the one or more properties, features or attributes. 
Fox, on the other hand, teaches augmenting the offer listing within the digital catalog includes providing links to an alternate offering, wherein the alternate offering is selected: (a) when one or more reviews indicate superior properties or attributes of the alternate offering; (b) when one or more reviews indicate dissatisfaction with one or more properties, features or attributes of the offer listing and the alternate offering has a higher rating corresponding to the one or more properties, features or attributes; or (c) when one or more reviews indicate an unmet expectation with regard to one or more properties, features, or attributes of the offer listing and the alternate offering is known to meet the expectation with regard to the one or more properties, features or attributes (Fox: [Col. 10, lines 44-56] – “customer has provided an unfavorable product review. In response to determining that the review is unfavorable, a product recommendation for one or more products that are substitutable for the reviewed product has been provided to the customer…customer has reviewed a digital camera unfavorably and, consequently, another digital camera has been recommended to the customer that has been reviewed favorable by other customers. A hyperlink to a product page for the recommended product has also been displayed. Selection of the hyperlink will cause the product page for the recommended product to be displayed to the customer”).
It would have been obvious to one of ordinary skill in the art to include in the quote extraction system, as taught by Dillard in view of Chea, the ability for augmenting the offer listing within the digital catalog to include providing links to an alternate offering, wherein the alternate offering is selected: (a) when one or more reviews indicate superior properties or attributes of the alternate offering; (b) when one or more reviews indicate dissatisfaction with one or more properties, features or attributes of the offer listing and the alternate offering has a higher rating corresponding to the one or more properties, features or attributes; or (c) when one or more reviews indicate an unmet expectation with regard to one or more properties, features, or attributes of the offer listing and the alternate offering is known to meet the expectation with regard to the one or more properties, features or attributes, as taught by Fox, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Dillard in view of Chea, to include the teachings of Fox, in order to appease customer dissatisfaction (Fox: [Col. 10, lines 44-52]). 

Response to Arguments
Applicant's arguments filed 02/28/22 have been fully considered.

35 U.S.C. § 102
With respect to Applicant’s arguments that Dillard fails to disclose 1) the feature of correcting transliterated (mixed-code language) based on domain knowledge; 2) the processor is context aware in processing of customer review; 3) identification of a new criteria associated with the offering and contextual sentiment associated with the new criterion from the customer review; 4) modifying data catalog based on new criteria and updating the product catalog, based on customer reviews, allowing searches to be performed on newly discovered features, the 
Regarding argument 1), Applicant asserts “the pending claims disclose transforming reviews written in different languages to a common language for the purpose of processing” and cites paragraph [0089] of the specification. First, the Examiner notes that the specification does not recite any paragraph labelled [0089] but only has up to [0075] paragraphs. Secondly, the claim language recites “(a) referencing to a knowledge base in various languages” or the alternative, “(b) converting transliterated review language into original scripts based on knowledge in the domain of respective product/service offerings in the digital catalog”. Dillard discloses applying n-gram modeling to sentences in order to compose words common in natural language processing [Col. 13, ll. 43-45]. Further, since the terminology regarding items may be different, sentences in the training data are extracted from the same group or category of items for classification purposes [Col. 12, ll. 60-67]. Dillard additionally discloses converting sentences to lowercase, removing punctuation, stopwords, or formatting any characters [Col. 13, ll. 17-24]. Therefore, the Examiner maintains the rejection.
Regarding argument 2), the Examiner disagrees. Dillard discloses using training data from appropriate classified items in order to classify the collection of sentences [Col. 13, ll. 2-5]. Terms and sentiments may be stored to be used in future sentiment classification processing [Col. 14, ll. 6-24]. Further, Dillard discloses in [Col. 2, ll. 22-30] a list of topics is generated from the collected sentences. The topics are then identified for a particular item such that the sentences are associated with the item according to content and sentiment. Thus, the Examiner maintains the rejection.
wherein the new criteria includes at least one of: (1) features not mentioned in the catalog; (2) suitability and/or use cases not mentioned in the catalog; (3) compatibility and/or use combinations, with other products, not mentioned in the catalog; and/or (4) possible outcomes of usage”. Dillard discloses identifying a sentiment or collection of sentences/phrases in text-based comments reviewed by customers [Col. 5, ll. 10-28]. An example is provided where the customer provides the comment “The blades do not have enough power to grind ice”. Describing how the blender performed while grinding ice is a possible outcome of usage. Therefore, the Examiner maintains the rejection.
Regarding argument 4, the Examiner disagrees in part. Dillard discloses storing selected sentences that were extracted for presentation to the customer. For example, a representative sentence may be an excerpt to provide information on the particular item on the product page (Dillard: [Col. 10, ll. 31-38]). Dillard does not explicitly disclose the identified new criteria becomes searchable. However, the Examiner relied upon Chea to cure the deficiencies of Dillard. Chea teaches using keywords to search for products. Selected keywords present in the reviews associated with the products are displayed (Chea: [Col. 4, ll. 60-67]). Searches may be performed using Boolean or logical expressions with keywords (Chea: [Col. 5, ll. 11-14]). Therefore, the Examiner maintains the rejection.

With respect to Applicant’s assertion “Dependent claims 2-17…to be in condition for allowance”, the Examiner directs Applicant’s attention to the remarks pertaining to claim 1 above.

With respect to Applicant’s assertion “dependent claims 9, 11, and 13 depend from and include all the limitations of independent claim 1”, the Examiner directs Applicant’s attention to the remarks pertaining to claim 1 above.

With respect to Applicant’s assertion “dependent claim 12 depends from and includes all the limitations of independent claim 1”, the Examiner directs Applicant’s attention to the remarks pertaining to claim 1 above.

With respect to Applicant’s assertion “dependent claim(s) 15-16 depends from and includes all the limitations of independent claim 1”, the Examiner directs Applicant’s attention to the remarks pertaining to claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625              

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625